Exhibit 10.13


2017 OMNIBUS INCENTIVE PLAN OF DRIL-QUIP, INC.
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award”) is made as of October 28,
2017 (the “Grant Date”), by and between Dril-Quip, Inc., a Delaware corporation
(the “Company”), and _________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, pursuant to the 2017 Omnibus Incentive Plan of Dril-Quip, Inc. (the
“Plan”), the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the interest of
the Company and its stockholders to grant restricted shares of Company common
stock, par value $0.01 per share (the “Common Stock”), as provided herein, in
order to encourage the Grantee to remain in the employ of the Company or its
Subsidiaries, to encourage the sense of proprietorship of the Grantee in the
Company and to stimulate the active interest of the Grantee in the development
and financial success of the Company.
NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Grantee, subject to the following terms and
conditions of this Award:
1.Grant of Restricted Stock. Subject to the terms and conditions contained
herein, including, but not limited to, Section 2 of this Award, the Company
hereby grants to the Grantee an award of _______________ shares of Restricted
Stock under the Plan. Capitalized terms used, but not otherwise defined, herein
shall have the meanings set forth in the Plan.
As of the Grant Date, as determined by the Committee, the shares of Restricted
Stock will be (i) registered in a book entry account (“Account”) in the name of
the Grantee or (ii) evidenced by the issuance of stock certificates, which
certificates will be registered in the name of the Grantee and will bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to the Restricted Stock. Any certificates issued that evidence the
shares of Restricted Stock shall be held in custody by the Company or, if
specified by the Committee, by a third party custodian or trustee, until the
restrictions on such shares shall have lapsed, and, as a condition of this
Award, the Grantee shall deliver a stock power, duly endorsed in blank, relating
to the shares of Restricted Stock. The Restricted Stock will constitute issued
and outstanding shares of Common Stock for all corporate purposes.
2.    Vesting Schedule; Settlement.
(a)    Except as provided in Section 2(b) below, the restrictions on the shares
of Restricted Stock shall lapse, and the shares shall vest, in the following
percentages on the following vesting dates:
(i)
33 1/3% on the first anniversary of the Grant Date;



1

--------------------------------------------------------------------------------

Exhibit 10.13


(ii)
33 1/3% on the second anniversary of the Grant Date; and

(iii)
33 1/3% on the third anniversary of the Grant Date;

; provided, however, that the Grantee is continuously employed by the Company or
a Subsidiary from the Grant Date through each of the above vesting dates. Any
fractional shares shall be rounded-up to the next whole share (not to exceed the
total number of shares of Restricted Stock granted under this Award). If the
Grantee does not remain continuously employed by the Company or a Subsidiary
until the vesting dates specified above, then all shares of then outstanding
Restricted Stock shall be forfeited immediately after termination of the
Grantee’s employment.
(b)    Notwithstanding the foregoing, the Restricted Stock shall become fully
vested and the restrictions shall lapse as of the date of the occurrence of a
Change of Control; provided, however, that the Grantee has been in continuous
employment with the Company or a Subsidiary at all time since the Grant Date.
(c)    As soon as administratively feasible, but in no event later than 30 days
following the vesting and lapse of restrictions on the Restricted Stock, and
subject to tax withholding, the Company will cause to be removed from the
Account the restrictions or, if requested in writing to the Committee, cause to
be issued and delivered to the Grantee (in certificate or electronic form)
shares of Common Stock equal to the number of shares of Restricted Stock that
have vested, less the amount of Common Stock withheld, if any.
3.    Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Grantee shall have
the right to vote the shares of Restricted Stock. Subject to the forfeiture
condition described below, Grantee shall be entitled to receive any cash
dividends paid with respect to the Restricted Stock during the Restriction
Period, but such dividends shall be held by the Company and paid, without
interest, within 10 days following the lapse of the restriction on the
underlying shares of Restricted Stock. In the event shares of Restricted Stock
are forfeited, cash dividends paid with respect to such shares during the
Restriction Period shall also be forfeited. Any dividend or distribution payable
with respect to shares of Restricted Stock that shall be paid or distributed in
shares of Common Stock shall be subject to the same restrictions provided for
herein, and the shares so paid or distributed shall be deemed Restricted Stock
subject to all terms and conditions herein. Any dividend or distribution (other
than cash or Common Stock) payable or distributable on shares of Restricted
Stock, unless otherwise determined by the Committee, shall be subject to the
terms and conditions of this Award to the same extent and in the same manner as
the Restricted Stock is subject; provided that the Committee may make such
modifications and additions to the terms and conditions (including restrictions
on transfer and the conditions to the timing and degree of lapse of such
restrictions) that shall become applicable to such dividend or distribution as
the Committee may provide in its absolute discretion.
4.    Transfer Restrictions. Except as expressly provided in the Plan or herein,
the shares of Restricted Stock are non-transferable and may not otherwise be
assigned, pledged, hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process. Upon any attempt to effect
any such disposition, or upon the levy of any such process, the award provided


2

--------------------------------------------------------------------------------

Exhibit 10.13


for herein shall immediately become null and void, and the shares of Restricted
Stock shall be immediately forfeited to the Company.
5.    Tax Withholding. The Company will have the right to deduct from the shares
of Common Stock and dividends otherwise payable or deliverable an amount of cash
and/or number of shares of Common Stock (valued at their Fair Market Value) on
the applicable date that is equal to the amount of all federal, state and local
taxes required to be withheld by the Company, as determined by the Committee.
Unless the Committee or the Board shall determine otherwise at any time after
the date hereof, the Grantee may satisfy all or part of such withholding tax
requirement by (i) electing to sell to the Company a designated number of
unrestricted shares of Common Stock held by the Grantee at a price per share
equal to the Fair Market Value of such shares or (ii) directing the Company to
retain shares of Common Stock otherwise deliverable under this Award.
6.    Incorporation of Plan Provisions. This Award and the award of Restricted
Stock hereunder are made pursuant to the Plan and are subject to all of the
terms and provisions of the Plan as if the same were fully set forth herein. In
the event that any provision of this Award conflicts with the Plan, the
provisions of the Plan shall control. The Grantee acknowledges receipt of a copy
of the Plan and agrees that all decisions under and interpretations of the Plan
by the Committee shall be final, binding and conclusive upon the Grantee.
7.    No Rights to Employment. Nothing contained in this Award shall confer upon
the Grantee any right to continued employment by the Company or any Subsidiary
of the Company, or limit in any way the right of the Company or any Subsidiary
to terminate or modify the terms of the Grantee’s employment at any time.
8.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Dril-Quip, Inc.
6401 N. Eldridge Parkway
Houston, Texas 77041
Attn: Corporate Secretary
Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, shall be sent by first
class mail, postage prepaid, to the Grantee’s address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or shall be sent to the
Grantee’s e-mail address specified in the Company’s records.
9.    Miscellaneous.
(a)    THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.
(b)    The granting of this Award shall not give the Grantee any rights to
future grants.


3

--------------------------------------------------------------------------------

Exhibit 10.13


(c)    This Award, including the relevant provisions of the Plan, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, with respect to the subject hereof.
(d)    This Award may be executed in one or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
DRIL-QUIP, INC.
By:    
Name:    
Title:    


The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.
GRANTEE
    
[NAME]






4